Citation Nr: 1018779	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  04-01 748	)	DATE
	)
	)



THE ISSUE

Whether a May 24, 2002, Board of Veterans' Appeals (Board) 
decision denying entitlement to an effective date prior to 
January 25, 1993, for the assignment of a total disability 
evaluation based upon individual unemployability (TDIU) 
should be reversed on the grounds of clear and unmistakable 
error (CUE). 



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran in this case served on active duty from December 
1973 to September 1976.   

In a decision dated February 20, 2004, the Board found that 
the May 24, 2002, Board decision did not contain CUE when it 
denied entitlement to an effective date earlier than January 
25, 1993, for the grant of TDIU.  The Veteran appealed the 
denial of her CUE claim to the Court of Appeals for Veterans 
Claims (Court).  In a July 2009 memorandum decision, the 
Court reversed the Board's February 2004 finding that the May 
2002 Board decision did not contain error in its application 
of the law and remanded the question of whether such error 
constituted CUE.  The Court also remanded the matter of 
whether a claim for TDIU had been raised during the 
processing of the Veteran's claim for an increased initial 
rating for depression.  

The Court's decision also specified that prior to 
readjudication of the remanded issues, the Board should 
ensure that all VA vocational rehabilitation records, and any 
other relevant employment records in existence in 2002, were 
made part of the record.  In February 2010, the Board 
administratively referred the claim to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in order to obtain the records specified by the 
Court in its July 2009 decision.  While the RO made efforts 
to find the records specified by the Court, a March 2010 
memorandum from the RO and a March 2010 statement from the 
Veteran's former Vocational Rehabilitation Officer state that 
the Veterans' Vocational Rehabilitation records are not 
available.  Similarly, March 2010 statements from the Veteran 
indicate that her employment records from the United States 
Postal Service (USPS) and Department of Housing and Urban 
Development (HUD) are not available for procurement.  The 
Board is therefore satisfied that the evidentiary development 
ordered by the Court has been performed to the fullest extent 
possible and the Board is now prepared to issue a decision 
addressing the claim on appeal.  




FINDINGS OF FACT

1.  The May 2002 Board decision denied an effective date 
prior to January 25, 1993, for the grant of TDIU.

2.  The statutory or regulatory provisions then extant in May 
2002 were not correctly applied by the Board, and the failure 
to apply those laws and regulations effected a result that 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The May 24, 2002, Board decision's failure to correctly apply 
the law regarding informal claims and the obligation to 
sympathetically read pro se filings was clear and 
unmistakable error; but for the error, an earlier effective 
date of August 13, 1984, was warranted for the grant of TDIU.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.1, 3.400, 
4.16; 38 C.F.R. §  20.1400-1403 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court has held 
that the VCAA is not applicable to motions for revision of a 
Board decision on the grounds of CUE.  Livesay v. Principi, 
15 Vet. App. 165 (2001).  

In a May 2002 decision, the Board determined that an 
effective date earlier than January 25, 1993, was not 
warranted for the grant of TDIU.  In that decision, the Board 
noted that the Veteran first filed an informal claim for TDIU 
in March 1993, but since she did not return the provided VA 
Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability) until October 1996, 
the later date was considered the date her claim was 
received.  The Board found that the statutorily mandated 
effective date for the grant of TDIU was actually later than 
the current assigned date of January 25, 1993; therefore an 
earlier effective date was not warranted.    

In June 2002 and December 2003, the Veteran filed requests 
for reconsideration of the Board's May 2002 decision that 
complied with the requirements for a valid motion of CUE.  38 
C.F.R. § 20.1403(a) (2009).  The Veteran argued that the 
Board committed CUE by not assigning an effective date for 
TDIU that coincided with the grant of an earlier effective 
date for an increased 60 percent rating for service-connected 
heart block, status post pacemaker insertion with 
cardiomyopathy.  The Board, in an August 2001 decision, 
determined that an earlier effective date was warranted for 
the Veteran's heart disability, and the RO assigned an 
earlier effective date of July 18, 1988, in a September 2001 
rating decision (this effective date was later revised to 
March 12, 1986, in a January 2003 rating decision based on 
CUE).  The Veteran essentially contends that the proper 
effective date for the grant of TDIU is March 12, 1986, the 
date she first met the criteria for TDIU under 38 C.F.R. 
§ 4.16 (2001).  

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2009).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, found at 38 C.F.R. Part 20.  Rule 1403, found at 38 
C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides that: clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Generally, either 
the correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  38 C.F.R. § 
20.1403(a).

A finding of CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error.  (1) Changed diagnosis.  
A new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).

If the evidence establishes CUE, an undebateable, outcome- 
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision 
has the same effect as if the decision had been made on the 
date of the prior decision.  38 U.S.C.A. § 7111.

In this case, the central questions are whether the May 2002 
Board decision properly applied the applicable law and 
regulations to the evidence of record, and if not, whether 
such error was outcome-determinative.  The Board found in its 
May 2002 decision that the RO first received a claim for TDIU 
from the Veteran in March 1993.  Although a March 1985 rating 
decision indicated that the Veteran had a pending claim for 
TDIU and deferred adjudication of that claim, the Board 
specifically noted that neither the Veteran nor her 
representative had indicated an intent to file for TDIU in 
any written statement received prior to the March 1985 rating 
decision.  However, as stated by the Court in its April 2009 
memorandum decision, the Board in May 2002 did not identify 
the "written statements" to which it referred and the 
record does, in fact, contain evidence of informal claims for 
TDIU prior to March 1993.  After review of the complete 
record, the Board finds that the May 2002 Board's failure to 
consider these earlier informal claims for TDIU constitutes 
CUE.  

VA regulations define an informal claim as any communication 
or action, indicating intent to apply for one or more 
benefits under the laws administered by VA from a Veteran or 
his representative.  38 C.F.R. § 3.155(a) (2001).  The 
informal claim must identify the benefits sought.  Id.  The 
Federal Circuit has held that where a Veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the Veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability.  Roberson v. Principi, 251 F. 3d 
1378 (Fed. Cir. 2001).  Hence, evidence of unemployability 
submitted during the course of a claim for service connection 
or an increased rating could constitute an informal claim for 
TDIU.  See also Norris v. West, 12 Vet.App. 413, 417 (1999) 
(stating that the Board must "review the claim, supporting 
documents, and oral testimony in a liberal manner to identify 
and adjudicate all reasonably raised claims").

The Veteran submitted evidence of unemployability as early as 
March 1977 in connection with her initial claim for service 
connection for a heart block.  In March 1977, VA received a 
letter from her private physician dated February 1977 stating 
that the Veteran was unable to continue employment at the 
present time due to her heart disease.  Two years later, the 
Veteran submitted a January 1979 letter from her private 
psychologist in connection with a claim for service 
connection for a conversion reaction that also stated she was 
unable to pursue employment.  The RO acknowledged these 
informal claims for TDIU and denied entitlement to TDIU in a 
September 1980 unappealed rating decision. 

Thereafter, the Veteran submitted additional informal claims 
for TDIU in 1981, this time in the context of a claim for an 
increased rating for her service-connected heart block.  
Letters from the USPS in Pittsburgh dated April and June 1981 
stated that the Veteran had been found medically unsuitable 
for the position of city letter carrier due to her cardiac 
disability and a July 1982 letter from a private physician 
noted that the Veteran's right arm pain (associated with her 
heart block and pacemaker) limited her ability to work.  
Furthermore, testimony from the Veteran in March and November 
1983, as well as statements from her and her representative 
in July and October 1983 attest to the Veteran's 
unemployability due to her service-connected heart block.  

Although the RO did not specifically address these informal 
claims for TDIU, in January 1982 and August 1982 rating 
decisions it denied entitlement to a rating in excess of 30 
percent for the Veteran's service-connected heart block.  The 
August 1982 rating decision was appealed to the Board, and in 
March 1984 the Board determined that an increased rating was 
not warranted for the Veteran's heart block.  While these RO 
and Board decisions did not specifically address entitlement 
to TDIU, the Board finds that they are deemed to have denied 
the pending claim for entitlement to TDIU in accordance with 
the Federal Circuit's decision in Deshotel v. Nicholson, 457 
F. 3d 1258 (Fed. Cir. 2006) (if the record shows the 
existence of an unadjudicated claim, raised along with an 
adjudicated claim, and the RO's decision acts (favorably or 
unfavorably) on one of the claims, but fails to specifically 
address the other claim, the second claim is deemed denied) 
and the Court's decision in Ingram v. Nicholson, 21 Vet. App. 
232, 248 (2007) (where the RO assigns less than 100 percent 
for the service-connected disability upon which a TDIU claim 
is predicated, a claimant is understood to have "received 
general notice of the denial of [her] TDIU claim[].").

Following the Board's August 1984 rating decision, the 
Veteran submitted a June 1984 statement, received by VA in 
August 1984, outlining her difficulties obtaining a job due 
to her service-connected heart block disability.  The RO 
acknowledged that the Veteran had filed an informal claim for 
TDIU in a March 1985 rating decision when it deferred 
consideration of entitlement to TDIU to allow for the 
scheduling of a VA examination.  Because the RO explicitly 
stated that it was deferring adjudication of a TDIU claim, 
subsequent Board and RO decisions that assigned less than a 
100 percent rating for a heart block cannot be said to have 
implicitly denied entitlement to TDIU under Deshotel or 
Ingram.  In fact, the issue of entitlement of TDIU was not 
again addressed by the RO until the October 1996 rating 
decision which granted the benefit with an effective date of 
January 25, 1993.  

Therefore, the Veteran filed an informal claim for TDIU in 
August 1984 that was not adjudicated until October 1996, when 
entitlement to TDIU was granted, effective January 25, 1993.  
Thus, when the Board in its Mary 2002 decision found that the 
Veteran had not filed a claim for TDIU prior to March 1993, 
it did not correctly apply the law regarding informal claims 
and the obligation to sympathetically read pro se filings.  
The Board finds that this error constitutes CUE as it was 
outcome determinative and would have resulted in a manifestly 
different conclusion if the law was correctly applied.  

Under the laws and regulations effective at the time of the 
May 2002 Board decision, the award of TDIU is an award of 
increased disability compensation for purposes of assigning 
an effective date.  See Wood v. Derwinski, 1 Vet. App. 367, 
369 (1991).  The assignment of effective dates for increased 
evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400.  

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows:  If the increase occurred within one 
year prior to the receipt of the claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  If the increase occurred more than one year 
prior to receipt of the claim, the increase is effective the 
date of claim.  If the increase occurred after the date of 
claim, the effective date is the date of increase.  38 
U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o);  Harper 
v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 
3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  The date of receipt 
of a claim was the date on which a claim, information, or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2001).  
"Claim" was defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  

The regulations pertaining to the assignment of TDIU provide 
that TDIU may be assigned if the Veteran meets certain 
schedular requirements.  If the Veteran is service-connected 
for only one disability, it must be ratable at 60 percent or 
more; and if there are two or more disabilities, at least one 
disability must be ratable at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2001).

As noted above, the Veteran filed an informal claim for TDIU 
that was received by VA in August 1984.  When the Veteran's 
informal claim was received, the record contained some lay 
and medical evidence of unemployability due to a service-
connected heart block dating as far back as February 1977, as 
detailed above.  It is therefore factually ascertainable that 
the Veteran was unemployable due to her service-connected 
heart condition more than one year before the receipt of her 
claim in August 1984.  The appropriate effective date is 
therefore August 13, 1984, the date her informal claim for 
TDIU was received.  38 U.S.C.A. § 5110(b)(2); see also 38 
C.F.R. § 3.400(o).

Although the appropriate effective date under the applicable 
provisions for the Veteran's grant of TDIU is August 13, 
1984, the Veteran did not meet the schedular requirements for 
a grant of TDIU at that time as her only service-connected 
disability was a heart block, status post pacemaker insertion 
with cardiomyopathy, rated as 30 percent disabling.   

The provisions of 38 C.F.R. § 4.16(a), however, provide that 
the percentage requirements will be met if the service-
connected disability is "ratable" at 60 percent or more.  
38 C.F.R. § 4.16(a).  While the Veteran did not meet the 
schedular criteria for a grant of TDIU in August 1984, the 
medical evidence dated around that time indicates that her 
heart block was "ratable" at a 60 percent level.  February 
1985 records of hospitalization from Western Pennsylvania 
hospital indicate that she experienced multiple episodes of 
Stoke's-Adams syncope, and other private records from July 
1982 and January 1983 establish that the Veteran experienced 
periods of syncope, dizziness, and chest pain.  These 
findings support a conclusion that the Veteran's heart block 
was "ratable" at a 60 percent evaluation in August 1984 
under Diagnostic Code 7015 pertaining to atrioventricular 
block.   38 C.F.R. §§ 4.16(a), 4.104, Diagnostic Code 7015 
(2001).  

Thus, with correct application of the law in effect in May 
2002 and consideration of the correct facts, an earlier 
effective date of August 13, 1984, is warranted for the grant 
of TDIU.  CUE has therefore been found in the May 24, 2002, 
Board decision insofar that it denied entitlement to an 
effective date earlier than January 25, 1993, for the grant 
of TDIU.

Finally, the Board notes that the Court, in its April 2009 
memorandum decision, also remanded the matter of whether a 
claim for TDIU had been raised during the processing of the 
Veteran's claim for an increased initial rating for 
depression.  Specifically, the Court wanted the Board to 
determine whether a September 1987 notice of disagreement 
filed by the Veteran constituted a claim for TDIU.  As the 
Board has found that an informal claim for TDIU was filed in 
August 1984 that was still pending adjudication in the 
September 1987, the notice of disagreement filed in September 
1987 does not constitute an additional claim for TDIU.  


ORDER

There was CUE in the May 24, 2002, Board decision; that 
decision is amended to the extent that an earlier effective 
date of August 13, 1984, is granted for the award of TDIU.




                       
____________________________________________
	Cheryl L. Mason
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



